DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. 
The claims remain rejected for the reason of record.  A NEW MATTER rejection and a 112b rejection have been added.  Applicant has amended the claims to recite that the mixture forms an adhered colloidal complex but has not specified where the support is found for this amendment.  Further, the amendment to claim 1(f) has defined the cellulosic material as a fibrous material however this amendment causes confusion in the claim.  
The prior art is silent on the formation of an adhered colloidal complex however as with the prior amendment (the dissolving of the adhesive) since the prior art uses the same materials, adhesives and solvents in the mixture, the formation of the adhered colloidal matrix must be inherent to the prior art medium.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 12, 15-17, 19-20, 23-25, 29-3, 35 & 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the claims to recite that the mixture forms an adhered colloidal complex but has not specified where the support is found for this amendment.  There is no support in the claims nor clearly, readily-found support in the specification.  The amendment is NEW MATTER.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 12, 15-17, 19-20, 23-25, 29-3, 35 & 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The amendment to claim 1(f) renders the claims indefinite because it has defined the cellulosic material as a fibrous material however this amendment causes confusion in the claim because subsequently the claim refers to the “fibrous material” but there are two (apparently?) distinct “fibrous materials: in the claim from step (d) and (f).  As usch the claim does not particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate  its "metes and bounds".   See, e.g., the following decisions:  In re Hammack, 427 F 2d. 1378, 1382, 166 USPQ 204, 208 (CCPA 1970); In re Venezia 530 F 2d. 956, 958, 189 USPQ 149, 151 (CCPA 1976); In re Goffe, 526 F 2d.  1393, 1397, 188 USPQ 131, 135 (CCPA 1975); In re Watson, 517 F 2d. 465, 477, 186 USPQ 11, 20 (CCPA 1975); In re Knowlton 481 F 2d. 1357, 1366, 178 USPQ 486, 492 (CCPA 1973).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 12, 15-17, 19-20, 23-25, 29-3, 35 & 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. US20050239200 and Williams et al. US20110250626.

Beckwith teaches a culture medium including gelling agents and a nutrient suitable for supporting bacterial growth [a bacterial nutritive ingredient] (para. [0079]). Beckwith teaches the gelling agent and nutrient can be in the form of a reconstitutable powder and can be coated directly onto the device or optionally adhered to the device using a suitable adhesive (para. [0079]). Beckwith also teaches gelling agents which are classified as adhesives by applicant (claim 3) as hydroxyethyl cellulose and carboxymethyl cellulose which form solutions in (para. [0081]). Beckwith also teaches the gelling agent, xanthan gum, as recited in claim 2 (para. [0081]). In paragraph [0083], Beckwith further teaches a culture medium comprising ethanol [ethanol is a percent liquid organic solvent, as recited by claim 12] and when the nutrient is incorporated with the gelling agent, the dry powdered nutrients can be incorporated directly in the 
Beckwith teaches a culture medium containing cellulose (para. [0081]) and filler (para. [0035]), but does not explicitly disclose the cellulose and filler as a fibrous material within the culture medium mixture, at the time the invention was made it would have been obvious to use a fibrous material as a filler because  Williams teaches visual assays for coatings incorporating bioactive enzymes for catalytic functions (Title). Williams teaches compositions with a bioactivity comprising a material formulation including a filler (para. [0018]). Williams further teaches a filler as a rayon fiber [fibrous material as recited in claim 25] (para. [1561]). One would be motivated to do so because Williams teaches that the material formulations are useful for growth and the 
Regarding claims 5 and 19, Williams teaches a culture medium further comprising the dye, triphenyl tetrazolium chloride (para. [0089]). Regarding claims 15,16 and 20, Beckwith teaches a device with a grid pattern (Fig. 3 and para. [0059]). In paragraph [0088], Beckwith further teaches when using culture media device 10 illustrated in FIG. 1, an accurate count, of the colonies of microorganisms present can be desirable. As illustrated in FIG. 3, the counting of colonies of microorganisms, such as bacteria colonies, can be facilitated by imprinting square grid pattern 60 on substrate 12 or cover sheet 22, Beckwith further teaches the cover sheet can be peeled partially back to reveal the various components of supporting substrate 12 (para. [0068]). Beckwith teaches the substrate 12 as a stiff [solid] material of a waterproof material (para. [0092]). Regarding claim 17, Williams teaches formulations comprising an active solvent comprising about 21% ethanol, about 22% isopropyl alcohol and/or about 26.9% methanol (para. [0736]). Regarding claims 23 and 24, Williams teaches the promoter or inducer [enhancer], isopropyl-p-D-thiogaiactoside (para. [0350]), and adding promoters to a culture media (para. [1684]). Regarding claims 29 and 30, Williams teaches the addition of the detergent, SDS into a material formulation (para. [0180]). Regarding claim 35, Beckwith teaches plates include a self-supporting substrate with a reconstitutable gelling and nutrient composition adhered thereto. Upon 
Beckwith does not teach the use of a mesh or weave nor does Williams. 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The prior art is silent on the formation of an adhered colloidal complex however as with the prior amendment (the dissolving of the adhesive) since the prior art uses the same materials, adhesives and solvents in the mixture, the formation of the adhered colloidal matrix must be inherent to the prior art medium.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657